PER CURIAM.
Appellants appeal the trial court’s granting of appellee’s motion for a new trial.
During the course of the trial certain safety rules and regulations adopted by one of the appellants, Greyhound Lines, Inc., were admitted into evidence. The trial court denied the appellee’s requested in*855struction as to the legal effect to be given such evidence.
After hearing the appellee’s motion for a new trial, the trial court determined that it had erred in failing to instruct the jury as requested by appellee.
Upon consideration of the briefs and record on appeal we find that the appellants have failed to demonstrate reversible error and, therefore,
Affirmed.
HOBSON, C. J., and PIERCE and Mc-NULTY, JJ., concur.